Citation Nr: 0704751	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  05-18 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for diverticulitis.

3.  Entitlement to service connection for a chronic 
disability manifested by anal pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active military service from February 1952 to 
November 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This case has been advanced on the docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he has PTSD is a result of a sexual 
assault that occurred in August 1952 while serving on board a 
Navy ship.  He further contends that he has developed 
diverticulitis, and a chronic disability manifested by anal 
pain, as a result of the assault.

In statements received in January 2005 and April 2005, the 
veteran indicated that he sought treatment for rectal 
bleeding (that was caused by the inservice sexual assault) at 
St. Albans hospital in Brooklyn, New York, during service (in 
September or October 1952, according to the veteran's 
Information In Support Of Claim For Service Connection For 
PTSD Secondary to Personal Assault).  In correspondence dated 
in April 2005, the RO requested the veteran to provide the 
address of the St. Albans hospital.

In correspondence dated in April 2005 the veteran essentially 
indicated that it was his understanding that the hospital in 
question had closed.  He stated that he was unable to provide 
the address, despite spending considerable time researching 
the address using the Internet.

The Board believes it is likely that the hospital in question 
was the St. Albans Naval Hospital in Brooklyn, New York 
(apparently recently evolved into the Veterans Administration 
St. Albans Primary and Extended Care Facility).  While 
service medical records dated in November 1952 and December 
1952 do contain entries from Naval facilities in Brooklyn, 
New York, there are no entries pertaining to St. Albans Naval 
Hospital.

Based on the circumstances of this case, and as the records 
are relevant to the issues on appeal, the Board finds that 
such would be useful prior to appellate consideration.

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the NPRC and 
request any inpatient and outpatient 
medical records pertaining to treatment 
received by the veteran at the St. Albans 
Naval Hospital, Brooklyn, New York, in 
1952.  If a negative response is received 
from the NPRC, the RO should then contact 
the VA St. Albans Primary and Extended 
Care Facility in an effort to obtain the 
veteran's records from 1952.  Any records 
obtained should be associated with the 
claim file, and all negative responses 
should be noted.

2.  The RO should then readjudicate the 
claims.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





